de GRAFFENRIED, J.
This bill was filed by Mrs. Maybelle Wharton against Mrs. Kate Rittenberry and the surety on her bond as the guardian of the complainant, to vacate and annul a decree of the probate court finally settling the said guardianship, and to require a full and complete settlement of said guardianship in the chancery court. The complainant alleges in her bill that the said decree of the probate court was procured through the fraud of the respondent guardian without the fault or neglect of complainant, and that the fraudulent decree so obtained ascertained that her said guardian only owed her on final settlement the sum of $3,-683.21, when in fact the amount actually due her by the said guardian was a much larger sum.
This case was once heretofore before this court, and every equitable principle involved in it was then fully discussed. This court then determined that the bill of complaint contained equity, and in an elaborate opinion the reasons of the court for so holding were given. We can see no reason for further discussing the questions which were then by this court fully and carefully considered. — Rittenberry, et al. v. Wharton, 176 Ala. 390, 58 South. 293.
*391As this court, on the former appeal, determined that the bill of complaint contained equity, the only question presented on the present appeal is whether the evidence sustains the allegations of the bill. In our opinion the complainant has, by her evidence, fully met all of the essential allegations of her bill of complaint.
The complainant is a sister of Mrs. Kate Rittenberry, one of the respondents. Mrs. Kate Rittenberry is much older than the complainant and for many years before the marriage of the complainant Mrs. Rittenberry was not only the guardian of the estate of complainant, but she stood in loco parentis to her. The mother and the father of the two sisters were dead and the older sister occupied the position of mother to the younger sister.
A discussion by an appellate court of the facts of a case should not be indulged in unless such discussion tends to illuminate some legal principle involved in the case. Especially is this true when such a discussion involves the intimate relations which should at all' times exist between members of the same family.-
We have already stated that the reasons of this court for holding that the complainant, if the allegations of her bill of complaint by the proper measure of proof were shown to be true, was entitled to the relief, were fully given in Rittenberry v. Wharton, supra.
A discussion of the facts in this case would have no tendency to throw any light upon the propositions which were announced by this court in the above case, and such a discussion is therefore unnecessary.
As the bill of complaint contains equity and as the proof sustains the bill, the complainant is entitled to the relief prayed for in the bill. The chancellor so decreed, and in our opinion the decree should be affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.